DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see , filed , with respect to have been fully considered and are persuasive.  The of has been withdrawn.  Therefore, Claims 1-9 are allowable. 

Allowable Subject Matter
Claims 1allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 8 and 9, Ishii teaches “setting the effective range of skin color, a Euclidean distance to each RG value is calculated from the average value in the normalized RG space corresponding to the average value of RG values related to skin color, and a normalized RG space having a variance as a radius is calculated (par. 0062).”  Ishii further teaches “Collation with the face pattern is performed. This collation is performed by scanning all positions in the auxiliary search area D2 with all the registered rectangle sizes. Then, the third determination unit 21 determines whether or not the region cut out by the size of the region K is a face region by using a pattern matching method (par. 0055).”  Ishii also teaches “when the face area is detected, the reliability of the histogram (FIG. 11) of the skin color pixels accumulated so far is calculated using the pixel values in the face area (par. 0079).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed wherein the second calculation unit calculates the distance information about a second pixel group whose reliability is lower than reliability of a first pixel group by using a first collation area whose size is larger than a predetermined size, and the first collation area is set so that an amount of calculation in a case where the first collation area is used does not exceed an amount of calculation in a case where a collation area of the predetermined size is used for all the pixels of the image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649